--------------------------------------------------------------------------------

Exhibit 10.1
 
ABAXIS
Corporate Headquarters
3240 Whipple Road, Union City, CA  94587
Phone: 510.675.6500       Fax: 510.441.6150
www.abaxis.com


Abaxis Europe GmbH
Otto-Hesse-Strasse 19
T9, 3. OG Ost
D-64293 Darmstadt Germany
Phone +.49.6151.350790
Fax     +.49.6151.3507911

 
May 1, 2014
 
Craig Tockman, DVM
#### ####### ####
#########, ##  #####
 
Dear Craig:
 
As we have discussed, the Board of Directors of Abaxis, Inc. (the “Company”) has
approved your promotion to Vice President of Sales and Marketing for North
American Animal Health. This letter agreement, which shall supersede and replace
your offer letter from the Company dated April 28, 2006 in its entirety, sets
forth the revised terms and conditions of your employment with the Company as of
May 5, 2014, the effective date of your promotion.
 
As set forth above, your title will be Vice President of Sales and Marketing for
North American Animal Health.  You will report to me and perform such duties and
responsibilities as are assigned to you.
 
Your annual base salary will be $260,000, subject to applicable payroll
withholdings and deductions, paid on a bi-weekly basis in accordance with the
Company's customary payroll procedures. In addition, for so long as you are an
executive officer, you will be eligible to participate in the Company’s annual
executive management bonus plans, as they may be amended from time to time (the
“Bonus Plan”), with a FY2015 target bonus of $300,000. You continue to be
eligible to participate in all benefit plans the Company makes available to
employees generally, on the terms and conditions governing those plans. The
Company reserves the right to modify compensation and benefits from time to
time, in its sole discretion (subject to any limitations set forth in the
Severance Plan (as defined below) or Equity Plan (as defined below)).
 
In connection with your promotion, you will receive a relocation bonus in the
amount of $100,000, to be paid no later than May 31, 2014, subject to applicable
tax withholdings (the “Relocation Bonus”). If you resign your employment for any
reason, or your employment is terminated by the Company for Cause (as defined in
the Severance Plan), in either case before May 5, 2018, you will be required to
repay up to the full pre-tax amount of the Relocation Bonus to the Company, with
the repayment amount to pro-rated based on the number of days between May 5,
2014 and May 5, 2018 that you were employed by the Company. You will be relieved
from this repayment obligation if there is a Change in Control (as defined in
the 2005 Equity Incentive Plan) (the “Equity Plan”)) before May 5, 2018 and you
remain an employee of the Company through the date of such Change in Control.
 
Your existing equity interests in the Company will continue to be governed by
the terms and conditions currently in effect. Additionally, you will be granted
9,000 restricted stock units (“RSUs”) under the Equity Plan subject to time
based vesting, and 16,000 RSUs under the Equity Plan subject to
performance-based vesting. Both RSU grants shall be subject to the terms and
conditions of the Equity Plan and restricted stock unit grant notices and
agreements to be issued to you. Notwithstanding your status as an executive
officer and the terms of Section 13 of the Equity Plan, none of your equity
interests in the Company shall be subject to accelerated vesting upon a Change
in Control.
 
Effective as of your promotion, you will be deemed a participant in the
Company’s Executive Change in Control Severance Plan (the “Severance Plan”),
provided, however, that: (a) you will not be entitled to accelerated vesting set
forth in Article IV of the Severance Plan; (b) in the event you become eligible
for separation benefits under Article V of the Severance Plan, in addition to
the separation benefits set forth in Section 5.2(a) through (c) of the Severance
Plan, 100% of any unvested RSUs or other equity-based instruments granted to you
by the Company will be deemed vested and exercisable as of your last day of
employment, subject to your compliance with the terms of the Severance Plan; (c)
you will not be entitled to the payment set forth in Section 5.4 of the
Severance Plan; and (d) in lieu of the payment set forth in Section 5.4 of the
Severance Plan, the provisions set forth in Attachment One to this letter shall
apply.

--------------------------------------------------------------------------------

Exhibit 10.1
 
You are expected to continue abiding by all Company policies and procedures in
effect from time to time, as well as your existing Proprietary Information
Agreement.
 
Your employment with the Company is for no specified period. This means that you
are free to resign at any time, for any reason or for no reason. Similarly, the
Company is free to conclude its employment relationship with you at any time,
with or without cause or advance notice.
 
This letter, along with your Proprietary Information Agreement, sets forth all
of the terms of your employment with the Company, and supersedes any prior
representations or agreements, whether written or oral. Changes in your
employment terms, other than those changes expressly reserved to the Company’s
discretion in this letter, require a written modification signed by duly
authorized Company officer and you to be effective.
 
To indicate your acceptance of these terms, please sign and date this letter (in
the space provided below) and return the fully executed document to me.


 
Sincerely,
 
 
 
 
 
/s/ Clinton H. Severson
 
 
Clinton H. Severson
 
 
Chief Executive Officer
 



AGREED TO AND ACCEPTED:


/s/ Craig Tockman, DVM
 
Date:  5/1/14
 
Craig Tockman, DVM
 
 
 




--------------------------------------------------------------------------------

Exhibit 10.1


Attachment One
Substitute for Payment Described in Section 5.4 of Severance Plan
(Best After Tax)


If any payment or benefit you would receive from the Company or otherwise in
connection with a Change in Control (as defined in the Severance Plan) or other
similar transaction (“Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Internal Revenue Code (the “Code”),
and (ii) but for this agreement, be subject to the excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then such Payment will be equal to the
Reduced Amount.


The “Reduced Amount” will be either (a) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax, or
(b) the largest portion, up to and including the total, of the Payment,
whichever amount ((a) or (b)), after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in your receipt of the greater
economic benefit notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax.


If a Reduced Amount will give rise to the greater after tax benefit, the
reduction in the Payments will occur in the following order: reduction of cash
payments; cancellation of accelerated vesting of equity awards other than stock
options; cancellation of accelerated vesting of stock options; and reduction of
other benefits paid to you.  Within any such category of payments and benefits,
a reduction will occur first with respect to amounts that are not “deferred
compensation” within the meaning of Section 409A and then with respect to
amounts that are. In the event that acceleration of compensation from your
equity awards is to be reduced, such acceleration of vesting will be canceled,
subject to the immediately preceding sentence, in the reverse order of the date
of grant.


The registered public accounting firm engaged by the Company for general audit
purposes as of the day prior to the effective date of the event described in
Section 280G(b)(2)(A)(i) of the Code will perform the foregoing calculations. If
the registered public accounting firm so engaged by the Company is serving as
accountant or auditor for the acquirer or is otherwise unable or unwilling to
perform the calculations, the Company will appoint a nationally recognized firm
that has expertise in these calculations to make the determinations required
hereunder. The Company will bear all expenses with respect to the determinations
by such independent registered public accounting firm required to be made
hereunder. The firm engaged to make the determinations hereunder will provide
its calculations, together with detailed supporting documentation, to the
Company and you within thirty (30) calendar days after the date on which your
right to a Payment is triggered (if requested at that time by the Company or
you) or such other time as reasonably requested by the Company or you.  Any good
faith determinations of the independent registered public accounting firm made
hereunder will be final, binding and conclusive upon the Company and you.
 
 

--------------------------------------------------------------------------------